DETAILED ACTION
Status of Application
	This action is responsive to nonprovisional application filed 01/10/2022.  Original claims 1-20 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  However, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1, 12 and 19, the claims are rendered indefinite by the recitations of "at least about 0.5 mm mm-1", since the term "about" has been held to allow some flexibility [see Amgen, Inc. v. Chugai Pharmaceutical Co., 18 USPQ2d 1016, 1030 (Fed. Cir. 1991) and In re Erickson, 145 USPQ 207 (CCPA 1965)] but the antecedent disclosure provides no definition or standard for ascertainment of the intended degree of flexibility.  Thus, the term "about" allows some tolerance below precisely 0.5 mm mm-1 and it is unclear if "at least" is intended to eliminate that tolerance. See Ex parte Lee, 31 USPQ2d 1105, 1107 (BPAI 1993).
	Regarding Claim 17, the claim is ambiguous as to whether the polymeric body produced by the claimed method must include spatially varying mechanical properties.  Note that while the preamble refers to “producing a polymeric body including spatially varying mechanical properties,” the claim concludes with a “wherein” clause that refers to the same polymeric body as “exhibiting spatially varying mechanical and/or other properties” (emphasis added).  Claim 18 likewise recites “mechanical or other properties” in reference to the method of claim 17.  This creates uncertainty as to whether “spatially varying mechanical properties” is an essential characteristic of the product or whether a production method that yields a polymeric body exhibiting spatial variance only in non-mechanical properties nonetheless falls within the ambit of the claims.  Clarification at least by way of explanation is required. 
	Claims 2-10 and 19-20 depend from claims 1 and 17, respectively, such that the reasoning used to reject the latter claims supra is considered applicable to rejecting the listed dependent claims.  
Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Robertson et al (ACS Macro Lett. 2016, 5, 593-596) (‘Robertson I’).
	Regarding Claims 1, 3, 4 and 8, Robertson I discloses a frontally polymerized polymeric body, specifically frontally polymerized exo-DCPD samples which are homopolymers of DCPD (see Scheme 2) [for claim 3].  The sample Exo-100k-16 is described therein as soft and ductile, and as a rubbery product (see page 595, 3rd paragraph of left-hand column), thus implying a “deformable” polymer exhibiting “elastomeric behavior at room temperature” [for claim 4]; and the sample Endo-50k-8 is said to produce a “similarly flexible material” (see, id.).   It is acknowledged that Robertson I does not report values for fracture strain of the described samples.  Nevertheless, all of the described samples were prepared by a procedure within the scope of present claim 8, namely, by frontal polymerization from a resin formulation comprising DCPD and/or ENB at a DCPD:ENB volume ratio of 100:0 (i.e., DCPD homopolymer); and a ruthenium catalyst (see Scheme 2).  Therefore, one would expect at least the aforementioned samples to intrinsically possess the same or substantially identical parameter of fracture strain as claimed.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden here is therefore properly shifted to applicants to prove that the fracture strain used to define the polymeric body of the instant invention would not be present in the frontally polymerized exo-DCPD samples described in Robertson I. 
	Regarding Claim 5, Robertson I, as noted above, describes Endo-50k-8 as a similarly flexible material, which would have suggested to one of ordinary skill in the art that the material is plastically deformable as claimed -- especially in view of the correspondence in preparation procedure between Robertson I and claim 8.  
	Regarding Claim 6, it is noted that in all of the frontally polymerized exo-DCPD samples described in Robertson I, the entirety of the samples (corresponding to claimed “polymeric body”) comprises the deformable polymer; in particular, the rubbery or flexible Exo-100k-16 or Endo-50k-8 as discussed above.  

	Claims 1, 2, 4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Robertson et al (Nature, 2018, 557, 223-227) (‘Robertson II’).  
	Regarding Claims 1, 2 and 8, Robertson II discloses frontally polymerized polydicyclopentadiene (pDCPD) from phosphite-inhibited DCPD containing second-generation Grubbs’ catalyst (GC2) in the form of liquid and free-standing elastomeric gel to form, inter alia, solidified gel sheets and fibre-reinforced polymer composite (FRPC) panel (corresponding to claimed “polymeric body”; see pages 223-224, bridging paragraph; and page 225, Fig. 2: d, e).  The GC2 is a ruthenium catalyst and all references to DPCD in Robertson II are said to refer to a 95/5 DCPD/ENB solution (see page 224, Fig. 1a and first paragraph under METHODS).  Hence, the pDCPD is presumed to be a copolymer comprising pDCPD and pENB [for claim 2].  Robertson II does not report values for fracture strain of the described pDCPD structures; however, all of the described structures were prepared by a procedure within the scope of present claim 8, namely, by frontal polymerization from a resin formulation comprising DCPD and ENB at a DCPD:ENB volume ratio of 0:100 to 100:0; and a ruthenium catalyst (see Fig. 1a).  Therefore, one would have expected at least the aforementioned gel sheets and/or FRPC panel to intrinsically possess the same or substantially identical parameter of fracture strain as claimed. See Best, supra.  The burden is therefore properly shifted to applicants to prove that the fracture strain used to define the polymeric body of the instant invention would not be present in the frontally polymerized structures described in Robertson II.  
	Regarding Claim 4, Robertson II further describes rheological profiles including free-standing gels that are deformable and comprise Polymer from the frontal polymerization of DCPD (see Fig. 1c and Fig. 2f).  Based on the described rheological characteristics, it is submitted that one of ordinary skill in the art would have expected the resulting solidified solution to exhibit elastomeric behavior at room temperature, as claimed.
	Regarding Claims 6 and 7, Robertson II further describes frontally polymerized polymeric bodies wherein an entirety of the polymeric body comprises the deformable polymer (see, e.g., Fig. 2 d, e) or wherein only a portion of the polymeric body comprises the deformable polymer, such as a FRPC panel with 51% fibre volume fraction (see Fig. 2j).
Regarding Claim 10, Robertson II discloses the frontally polymerized polymeric body of claim 8 as discussed above.  With respect to the claimed volume ratio range, it is acknowledged the 95/5 DCPD/ENB ratio described in Robertson II reflects a weight ratio resulting from the addition of 5 wt. % ENB to melted DPCD to depress the melting point (see Materials section).  However, based on the room-temperature density values for DCPD (0.986 g/ml) and ENB (0.893 g/ml), the corresponding volume ratio may be calculated as 94.5:5.5.  As such, Robertson II indirectly teaches a DCPD:ENB volume ratio sufficiently close to the claimed range that those of ordinary skill in the art would have reasonably expected to obtain a polymeric body exhibiting comparable mechanical and rheological properties through selection of values within that range (e.g., 95:5 DCPD:ENB).  See Titanium Metals v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985) (prima facie case of obviousness held to exist when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Robertson II by adjusting the composition of the monomer mixture such that a DCPD:ENB volume ratio within the claimed range is attained, motivated by a reasonable expectation of success in obtaining an equivalent polymeric body.  
Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ivanoff et al (Macromolecules, 2020, 53, 8360-8366) (‘Ivanoff’). 
Regarding Claims 1 and 2, Ivanoff discloses frontal ring-opening metathesis polymerization (FROMP) of DCPD monomer using a ruthenium catalyst and tributyl phosphite inhibitor in the presence or absence of crosslinking comonomers CL1 – CL4 (see Scheme 1 and Figure 3).  All references to a DPCD resin system in Ivanoff are said to refer to a solution of 95/5 DCPD/ENB solution (see page 8361, 2nd full paragraph of right-hand column).  Hence, the resulting poly(DCPD) is presumed to be a copolymer comprising pDCPD and pENB [for claim 2]. Ivanoff further characterizes a DCPD resin specimen comprising 0 wt% of crosslinking comonomer as exhibiting a tensile stress-strain response reflecting a large strain at failure depicted graphically as in excess of 0.5 mm/mm (see pages 8364-5, bridging paragraph and Figure 7).  The reported strain at failure is taken as indicative of a deformable polymer having a fracture strain as per claim 1.  
Regarding Claims 4, 5 and 8, Ivanoff discloses a frontally polymerized polymeric body (FROMP DCPD resin specimen) as per claim 1, but does not explicitly disclose wherein the deformable polymer exhibits elastomeric behavior at room temperature (per claim 4) or is plastically deformable at room temperature (per claim 5).  However, all of the disclosed resin systems were prepared by a procedure within the scope of present claim 8, namely, by frontal polymerization from a resin formulation comprising DCPD and ENB at a DCPD:ENB volume ratio of 0:100 to 100:0; and a ruthenium catalyst (see Scheme 1 and page 8361, 2nd full paragraph et seq.). Therefore, one would have expected at least the aforementioned DCPD resin specimen to intrinsically possess the same or substantially identical rheological behavior as claimed.  See Best, supra.  The burden is therefore properly shifted to applicants to prove that the elastomeric behavior or plastically deformable property used to define the polymeric body of the instant invention would not be present in the FROMP DCPD resin described in Ivanoff.  
Regarding Claim 6, Ivanoff further describes frontally polymerized polymeric bodies wherein an entirety of the polymeric body comprises the deformable polymer (see, e.g., Specimens described in final full paragraph on page 8361).  

Conclusion
	Claims 11 and 13-16 are allowed. 
Claim 9 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claim.  
Claims 12 and 17-20 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.
	The closest prior art to Robertson I, Robertson II and Ivanoff, discussed above, does not teach the inventions of claims 9 and 11-20, or provide proper rationale to modify the respectively disclosed subject matters into the invention of claim 9 or any of claims 11-20.  

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-14-22